FILED
                            NOT FOR PUBLICATION
                                                                                AUG 31 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ARASH ALEX ABBASSI, an individual,               No.   17-71968

              Petitioner,                        NTSB-1 No. SE-30147

 v.
                                                 MEMORANDUM*
NATIONAL TRANSPORTATION
SAFETY BOARD and MICHAEL P.
HUERTA, Administrator, Federal
Aviation Administration,

              Respondents.


                     On Petition for Review of an Order of the
                      National Transportation Safety Board

                            Submitted August 29, 2018**
                               Pasadena, California

Before: WARDLAW, BYBEE, and IKUTA, Circuit Judges.

      Arash Alex Abbassi appeals a final order of the National Transportation and

Safety Board (NTSB) revoking his pilot and flight instructor certificates for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
making intentionally false statements in records used to show compliance with

aviation certification requirements, in violation of 14 C.F.R. § 61.59(a)(2). We

have jurisdiction under 49 U.S.C. § 1153(a).

      The NTSB did not abuse its discretion in concluding that Abbassi’s stamped

entries in his student’s logbook (falsely certifying the student’s flight training)

were material. The NTSB’s conclusion that the stamped entries “had the natural

tendency to influence, or [were] capable of influencing” the Federal Aviation

Administration (FAA), Janka v. Dep’t of Transp., 925 F.2d 1147, 1150 (9th Cir.

1991) (quoting Cassis v. Helms, 737 F.2d 545, 547 (6th Cir. 1984)), was supported

by substantial evidence, including the testimony of FAA expert witness David

Voelker. Given Voelker’s testimony that the NTSB could rely on such false

entries for future decisions, as well as evidence that Abbassi had routinely used

such stamped signatures at his flight school, the NTSB could reasonably conclude

that the stamped entries were material despite the lack of direct evidence that the

FAA authorized the use of stamped signatures.1




      1
        The ALJ did not abuse his discretion by excluding the FAA advisory
circular on electronic signatures because it was irrelevant to Abbassi’s dispute
regarding the FAA’s acceptance of stamped signatures. See Atlantic-Pacific Const.
Co., Inc. v. NLRB, 52 F.3d 260, 263 (9th Cir. 1995) (setting forth the abuse of
discretion standard of review).
                                           2
        Further, the NTSB did not abuse its discretion in concluding that Abbassi’s

hand-signed entry (falsely certifying the student’s aeronautical knowledge and

ground training) was material. That finding was also supported by substantial

evidence in the record, including Voelker’s testimony that the FAA could rely on

the false entry for future decisions. Additionally, Abbassi’s claim that his student

had received the relevant ground training from someone else is not relevant, as it

would not have made the endorsement less likely to influence the FAA, and thus

would not have made Abbassi’s endorsement less material. See Janka, 925 F.2d at

1150.

AFFIRMED.




                                          3